Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 remain pending.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 - Lines 1-2 recites “The manufacturing method according to claim 3, and comprising” wherein it should recite “according to claim 3, comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "The single-use pump part" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  
FURTHERMORE, Claim 2 is listed as being directed to the “pump part according to claim 1”.  HOWEVER, the claim is rendered indefinite because it is not clear if Claim 2 was meant to be a dependent claim for Claim 1 (wherein Line 2 should recite “The disposable dual-action reciprocating pump part according to claim 1”) OR Claim 2 was intended to be a separate independent claim that included the limitations recited in Claim 1 (wherein Line 2 should recite “A single-use pump having the disposable dual-action reciprocating pump
Based on how Claims 4 & 5 are both also using the same wording “according to Claim X”, to expedite prosecution the examiner will interpret Claim 2 as intending to recite “The disposable dual-action reciprocating pump part according to claim 1”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Coonahan et al (US 2009/0227893 A1) (Coonahan hereinafter) in further view of Reilly (US 9,480,791 B2) (Reilly hereinafter) & Newson et al (US 6,006,953 A) (Newson hereinafter).
Regarding Claim 1, Coonahan discloses:  A disposable dual-action reciprocating pump part (Paragraph 38 - Lines 2-3 identifies the pump as forming a part of disposable, single-use sterile set.  Paragraph 82 - Lines 2-4  identifies the pump is a dual-action pump), comprising: 
a piston (46) and a cylinder (40), wherein the piston is configured to move bi-directionally inside the cylinder (Figures 5D-5H).
Coonahan is silent regarding the pump part comprising multiple silicone O-rings, which are configured to seal the piston against the cylinder.
Reilly is also directed to a disposable medical pump (Column 15 - Lines 6-7) comprising a piston (70) reciprocating within a cylinder (20) wherein multiple O-rings (72), which are configured to seal the piston against the cylinder (Figure 1E; Column 7 - Lines 20-23).
The use of O-rings to provide a seal between the body of the reciprocating piston and the cylinder would have been well known to those having ordinary skill in the art for providing the benefit of preventing fluid from passing between the piston & inner surface of the cylinder.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the piston of Coonahan such that it further comprises multiple O-rings to seal the piston against the cylinder, as taught by Reilly.
Newson is also directed to a reciprocating piston pump assembly comprising a piston (6) reciprocating within a cylinder (1), wherein the piston is sealed against the cylinder via a silicone O-ring (Column 2 - Lines 28-31).  
It is noted that a simple substitution of one known element (in this case, the generic O-rings of Reilly) for another (in this case, silicone O-rings, as taught by Newson) to obtain predictable results (in this case, a flexible O-ring that is capable of preventing fluid from leaking between the pump chambers and/or out of the pump assembly) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B. 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the piston pump assembly of Coonahan such that the O-rings used to seal the piston to the cylinder (as being introduced into Coonahan in view of Reilly) were specifically silicone O-rings, as taught by Newson.  
Regarding Claim 2, Coonahan as modified by Reilly & Newson teaches the invention as disclosed above in Claim 1 (PLEASE NOTE, that this claim is being interpreted as meant to be dependent on Claim 1, as noted above in the 35 USC 112 rejection of this claim.  HOWEVER, the examiner would note that even if the interpretation being made was incorrect (and Claim 2 was meant to be a separate independent claim), the proposed modification of Coonahan (in view of Reilly & Newson) would still read on Claim 2.  This is because the pump assembly of Coonahan identifies in Paragraph 38 - Lines 2-3 how their pump forms a part of disposable, single-use sterile set.), wherein Coonahan (as modified by Reilly & Newson) further teaches:  wherein at least one of the silicone-made O-rings is fixed relative to the piston and is configured to slide against the cylinder (Coonahan was modified in view of Claim 1 to have multiple O-rings disposed on the outer surface of the piston to seal the piston to the cylinder (as taught by Reilly) and was further modified to have the multiple O-rings specifically be made of silicone (as taught by Newson).  Since the silicone O-rings are disposed directly on the outer surface of the piston (see Figure 1E of Reilly), this would result in having at least one of the silicone-made O-rings being fixed relative to the piston and configured to slide against the cylinder).  
Regarding Claim 3, this claim is directed to the method of manufacturing the disposable dual-action reciprocating pump part as described in Claim 1.  As noted above, Coonahan (as modified by Reilly & Newson) teaches the disposable dual-action reciprocating pump part as described in Claim 1.  
With respect to the specific manufacturing method steps, While Coonahan does not explicitly describe all of the method steps used for assembling their piston pump assembly, the examiner takes official notice that such method steps would be implicit.  This is because the 
Regarding Claim 4, Coonahan in view of Reilly & Newson teaches the manufacturing method as described above in Claim 3, wherein Coonahan (as modified by Reilly & Newson) further teaches:  wherein fitting multiple silicone made O-rings comprises fitting at least one silicone made O-ring over the piston (Coonahan was modified in view of Claim 1 to have multiple O-rings disposed on the outer surface of the piston to seal the piston to the cylinder (as taught by Reilly) and was further modified to have the multiple O-rings specifically be made of silicone (as taught by Newson).  Since the silicone O-rings are disposed directly on the outer surface of the piston (see Figure 1E of Reilly), this would necessitate fitting at least one silicone made O-ring over the piston).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coonahan, Reilly & Newson as applied to claim 3 above, and as evidenced by Thor et al (US 2007/0073233 A1) (Thor hereinafter).
Regarding Claim 5, Coonahan in view of Reilly & Newson teaches the manufacturing method as described above in Claim 3, wherein Coonahan discloses:  comprising packaging the fully assembled pump part in a sterile package (Coonahan describes in Paragraph 38 how the pump forms a disposable, single-use sterile set.  While Coonahan does not explicitly describe the sterile set as being contained within a sterile package, the examiner takes official notice that it is well known that medical devices/pumps that are intended to be kept in sterile conditions prior to being used are typically packaged in sterile packages to avoid contamination.  This is supported by Thor, which is also directed to a disposable pump/catheter assembly (see Abstract - Lines 1-5), . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uber (US 2015/0051487 A1), Elia (US 20200060943 A1), Coonahan (US 8,282,574 B2), Coonahan (US 8,961,430 B2), Coonahan (US 2015/0223787 A1), Coonahan (10/368,849 B2) & Coonahan (US 2019/0321014 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                            

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746